Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 are pending and examined.  Applicant/assignee have two earlier patents (U.S. Patent Nos. 10,266,567 and 10,906,937) directed to these same peptides instantly claimed (SEQ ID NOS: 11-15 and 1-5, the latter slightly larger peptides comprising the former, respectively), and products thereof (but for peptide SEQ ID NO: 11 and 1) and methods of use thereof.  The latter though were distinct methods of use from the instantly claimed methods of use (treating inflammatory diseases/disorders), where the earlier patents were each directed to methods of treating a disease or condition associated solely with serotonin transport or integrin alpha-v-beta-3 activity (the latter modulates serotonin activity).

Potentially Allowable Subject Matter
	Per the analysis conclusion within the 112(a) scope of enablement rejection below:  Thus, while the claims are enabled for this peptide around some scope language thereto (e.g. possibly a combination of claims 6 (treating inflammatory disease or disorder associated with type I interferon activity . . . with arguments as to what this covers by disease/disorder per se) and 14 (peptide SEQ ID NO: 4, ALOS 4; and SEQ ID NO: 14 by extension)), the full scope of treating any inflammation with any of the distinct peptides claimed is not supported without undue experimentation to determine what inflammations may be treated and by which of the instantly claimed peptides, beyond that which the test data supports for only peptide SEQ ID NO: 11 (ALOS4; and SEQ ID NO: 14 by extension as comprising the same).

Scope of the Peptides Claimed/Structures and Prior Art/Art Made of Record
	It is noted that the instantly claimed peptides are very distinct in structure:

    PNG
    media_image1.png
    109
    838
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    110
    836
    media_image2.png
    Greyscale

1. Instant Peptides/Uses Discussed in the Literature (Beyond the Parent Patents Noted Above)
-Peptide SEQ ID NO: 11 (SEQ ID NO: 1 comprising the same), is a known peptide isolated from the influenza A virus (“mimotype”, a macromolecule, i.e. peptide, that mimics the structure of an epitope on i.e. a virus, which causes an antibody response similar to the epitope of a virus, commonly obtained via phage display libraries; vaccines utilizing mimotopes are being developed):

    PNG
    media_image3.png
    138
    692
    media_image3.png
    Greyscale

[See Zhong et al. Mimotopes selected with neutralizing antibodies against multiple subtypes of influenza A. Virol J 8, 542 (2011). https://doi.org/10.1186/1743-422X-8-542. https://link.springer.com/article/10.1186/1743-422X-8-542].

-Yacobovich teach the use of peptide SEQ ID NO: 4 here for antitumor activity, of which any treatment of cancer here has been negatively claimed instantly.  See YACOBOVICH et al. Novel 

2.   Post-Filing
-The only peptide tested in the instant application was that labled ALOS4 or SEQ ID NO: 4 (CSSAGSLFC), which was also tested beyond that instantly claimed (and in fact negatively claimed here:  “not [treating] cancer”); namely, for cancer use as taught in the post-filing publication by applicant. 
[See Levi et al. Anti-Cancer Effects of Cyclic Peptide ALOS4 in a Human Melanoma Mouse Model. International Journal of Molecular Sciences. 2021; 22(17):9579. https://doi.org/10.3390/ijms22179579. https://www.mdpi.com/1422-0067/22/17/9579]

Claim Rejections - 35 USC § 112(a)(ii) – Scope of Enablement
The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The first paragraph of 35 U.S.C. 112 states, “The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same...”.   The courts have interpreted this to mean that the specification must enable one skilled in the art to make and use the invention without undue experimentation.  The courts have Fields v. Conover, 170 USPQ 276 (CCPA 1971)) or requiring an extended period of experimentation in the absence of sufficient direction or guidance (In re Colianni, 195 USPQ 150 (CCPA 1977)).  Additionally, the courts have determined that “... where a statement is, on its face, contrary to generally accepted scientific principles”, a rejection for failure to teach how to make and/or use is proper (In re Marzocchi, 169 USPQ 367 (CCPA 1971).   Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Colianni, 195 USPQ 150, 153 (CCPA 1977), have been clarified by the Board of Patent Appeals and Interferences in Ex parte Forman, 230 USPQ 546 (BPAI 1986), and are summarized in In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed Cir. 1988).  Among the factors are the nature of the invention, the state of the prior art, the predictability or lack thereof in the art, the amount of direction or guidance present,  the presence or absence of working examples, the breadth of the claims, and the quantity of experimentation needed.  

Applicants have reasonably demonstrated/disclosed and enabled that peptide SEQ ID NO: 11 (and SEQ ID NO: 1 by extension as comprising the same) may be used to treat certain types of inflammation associated with type I interferon activity, but not any type of inflammation and not with any other peptide claimed/described based on the variances of peptide structure therebetween.  Thus, the claims also encompassing scope on the latter is clearly beyond that  scope instantly disclosed/enabled invention.  Thus, the instant disclosure fails to meet the enablement requirement for the latter, for the following reasons:
	The state of the prior art and the predictability or lack thereof in the art:   Of the peptides claimed
- Applicant/assignee’s two earlier patents (U.S. Patent Nos. 10,266,567 and 10,906,937) are directed to these same peptides instantly claimed (SEQ ID NOS: 11-15 and 1-5, the latter slightly larger peptides comprising the former, respectively), and products thereof (but for peptide SEQ ID NO: 11 and 1) and methods of use thereof.  The latter though were distinct methods of use from the instantly claimed methods of use (treating inflammatory diseases/disorders), where the earlier patents were each directed to methods of treating a disease or condition associated solely 
-Yacobovich teach the use of peptide SEQ ID NO: 4 (ALOS4) here for antitumor activity, of which any treatment of cancer here has been negatively claimed instantly.  See YACOBOVICH et al. Novel synthetic cyclic integrin avB3 binding peptide ALOS4: Antitumor activity in mouse melanoma models. Oncotarget, 2016, 7.39:63549 (IDS cited).  
-Peptide SEQ ID NO: 11 (SEQ ID NO: 1 comprising the same), was found to be a known peptide (see allowance of all other peptides here other than SEQ ID NO: 11/1, in product claims in earlier patents to applicant (US Patent Nos. 10,266,567; 10,906,937).  However, SEQ ID NO: 11 was only shown to be isolated from the influenza A virus, but not with regard to any anti-inflammatory use per se (rather as a “mimotype”, a macromolecule, i.e. peptide, that mimics the structure of an epitope on i.e. a virus, which causes an antibody response similar to the epitope of a virus, commonly obtained via phage display libraries; vaccines utilizing mimotopes are being developed) (See Zhong et al. Mimotopes selected with neutralizing antibodies against multiple subtypes of influenza A. Virol J 8, 542 (2011). https://doi.org/10.1186/1743-422X-8-542. https://link.springer.com/article/10.1186/1743-422X-8-542).  
The amount of direction or guidance present and the presence or absence of working examples:   Enablement must be provided by the specification unless it is well known in the art.  In re Buchner 18 USPQ 2d 1331 (Fed. Cir. 1991).  The specification only describes that one of the distinct peptides was found to be anti-inflammatory and in a specific way:
[0042] Peptides which bind specifically to the integrin .alpha.v.beta.3 receptor are disclosed in WO2016/139667. The present inventors have now surprisingly found that such peptides show an anti-inflammatory effect. For example, as illustrated in FIGS. 1A-
Thus, while the claims are enabled for this peptide around some scope language thereto (e.g. possibly a combination of claims 6 (treating inflammatory disease or disorder associated with type I interferon activity . . . with arguments as to what this covers by disease/disorder per se) and 14 (peptide SEQ ID NO: 4 and SEQ ID NO: 14 by extension as comprising the same)), the full scope of treating any inflammation with any of the distinct peptides claimed is not supported without undue experimentation to determine what inflammations may be treated and by which of the instantly claimed peptides, beyond that which the test data supports for only peptide SEQ ID NO: 11 (ALOS4; and SEQ ID NO: 14 by extension as comprising the same).
	The breadth of the claims and the quantity of experimentation needed:  Given the breadth of the claims, absent sufficient enabling teachings in the specification to overcome the teachings of unpredictability found in the art; it would require undue experimentation by one of skill in the art to be able to practice the invention commensurate in scope with the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654